Order unanimously reversed and the motion granted to the extent of directing that the examination of plaintiff shall continue concerning the matters set forth in the order of April 9,1953, granting defendant’s motion to examine the plaintiff. Upon such continued examination, plaintiff shall produce pursuant to section 296 of the Civil Practice Act, all records of her transactions for the period from July 12, 1945, to July 20, 1951, as a depositor with Manufacturers’ Trust Company. The matter covered by the examination is appropriate under •the pleadings herein. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.